Exhibit 10.1

OCULAR THERAPEUTIX, INC.

2019 INDUCEMENT STOCK INCENTIVE PLAN

1.         Purpose

The purpose of this 2019 Inducement Stock Incentive Plan (the “Plan”) of Ocular
Therapeutix, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company with an inducement material for such persons to
enter into employment with the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
better align the interests of such persons with those of the Company’s
stockholders.  Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Internal Revenue Code
of 1986, as amended, and any regulations thereunder (the “Code”) and any other
business venture (including, without limitation, joint venture or limited
liability company) in which the Company has a controlling interest, as
determined by the Board of Directors of the Company (the “Board”).

2.         Eligibility

Awards under the Plan may only be granted to persons who (a) were not previously
an employee or director of the Company or (b) are commencing employment with the
Company following a bona fide period of non-employment, in either case as an
inducement material to the individual’s entering into employment with the
Company and in accordance with the requirements of Nasdaq Stock Market Rule
5635(c)(4).  For the avoidance of doubt, neither consultants nor advisors shall
be eligible to participate in the Plan.  Each person who is granted an Award
under the Plan is deemed a “Participant.” The Plan provides for the following
types of awards, each of which is referred to as an “Award”: Options (as defined
in Section 5), SARs (as defined in Section 6), Restricted Stock (as defined in
Section 7), Restricted Stock Units (as defined in Section 7) and Other
Stock-Based Awards (as defined in Section 8).

3.         Administration and Delegation

(a)        Administration by Board of Directors.  The Plan will be administered
by the Board.  The Board shall have authority to grant Awards and to adopt,
amend and repeal such administrative rules, guidelines and practices relating to
the Plan as it shall deem advisable.  The Board may construe and interpret the
terms of the Plan and any Award agreements entered into under the Plan.  The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award in the manner and to the extent it shall deem expedient
and it shall be the sole and final judge of such expediency.  All decisions by
the Board with respect to the Plan and any Awards shall be made in the Board’s
sole discretion and shall be final and binding on all persons having or claiming
any interest in the Plan or in any Award.  The Board may delegate administration
of the Plan to a Committee or Committees, as provided in Section 3(b). 
Notwithstanding the foregoing or anything in the Plan to the contrary, the grant
of any Award under the Plan must be approved by the Company’s independent
compensation










committee or a majority of the Company’s independent directors (as defined in
Nasdaq Stock Market Rule 5605(a)(2)) in order to comply with the exemption from
the stockholder approval requirement for “inducement grants” provided under
Nasdaq Stock Market Rule 5635(c)(4).

(b)        Appointment of Committees.  To the extent permitted by applicable
law, the Board may delegate any or all of its powers under the Plan to one or
more committees or subcommittees of the Board (a “Committee”).  All references
in the Plan to the “Board” shall mean the Board or a Committee of the Board to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee.

4.         Stock Available for Awards

(a)        Number of Shares; Share Counting.

(1)        Authorized Number of Shares.  Subject to adjustment under Section 9,
Awards may be made under the Plan for up to 500,000 shares of common stock,
$0.0001 par value per share, of the Company (the “Common Stock”).  Shares issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.

(2)        Share Counting.  For purposes of counting the number of shares
available for the grant of Awards under the Plan:

(A)       all shares of Common Stock covered by SARs shall be counted against
the number of shares available for the grant of Awards under the Plan; provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants an SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;

(B)       if any Award (i) expires or is terminated, surrendered or canceled
without having been fully exercised or is forfeited in whole or in part
(including as the result of shares of Common Stock subject to such Award being
repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right) or (ii) results in any Common Stock not being
issued (including as a result of an SAR that was settleable either in cash or in
stock actually being settled in cash), the unused Common Stock covered by such
Award shall again be available for the grant of Awards; provided, however, that
(1) in the case of the exercise of an SAR, the number of shares counted against
the shares available under the Plan shall be the full number of shares subject
to the SAR multiplied by the percentage of the SAR actually exercised,
regardless of the number of shares actually used to settle such SAR upon
exercise and (2) the shares covered by a Tandem SAR shall not again become
available for grant upon the expiration or termination of such Tandem SAR; and

(C)       shares of Common Stock delivered (either by actual delivery,
attestation, or net exercise) to the Company by a Participant to (i) purchase
shares of Common Stock upon the exercise of an Award or (ii) satisfy tax
withholding obligations with respect to





-  2  -




Awards (including shares retained from the Award creating the tax obligation)
shall be added back to the number of shares available for the future grant of
Awards.

5.         Stock Options

(a)        General.  The Board may grant options to purchase Common Stock (each,
an “Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.  All Options under the Plan shall be Nonstatutory Stock
Options.  A “Nonstatutory Stock Option” is an Option which is not intended to be
an “incentive stock option” within the meaning of Section 422 of the Code.

(b)        Exercise Price.  The Board shall establish the exercise price of each
Option and specify the exercise price in the applicable Option agreement.  The
exercise price shall be not less than 100% of the Grant Date Fair Market Value
(as defined below) of the Common Stock on the date the Option is granted;
provided that if the Board approves the grant of an Option with an exercise
price to be determined on a future date, the exercise price shall be not less
than 100% of the Grant Date Fair Market Value on such future date.  “Grant Date
Fair Market Value” of a share of Common Stock for purposes of the Plan will be
determined as follows:

(1)        if the Common Stock trades on a national securities exchange, the
closing sale price (for the primary trading session) on the date of grant; or

(2)        if the Common Stock does not trade on any such exchange, the average
of the closing bid and asked prices on the date of grant as reported by an
over-the-counter marketplace designated by the Board; or

(3)        if the Common Stock is not publicly traded, the Board will determine
the Grant Date Fair Market Value for purposes of the Plan using any measure of
value it determines to be appropriate (including, as it considers appropriate,
relying on appraisals) in a manner consistent with the valuation principles
under Section 409A (as defined below), except as the Board may expressly
determine otherwise.

For any date that is not a trading day, the Grant Date Fair Market Value of a
share of Common Stock for such date will be determined by using the closing sale
price or average of the bid and asked prices, as appropriate, for the
immediately preceding trading day and with the timing in the formulas above
adjusted accordingly.  The Board can substitute a particular time of day or
other measure of “closing sale price” or “bid and asked prices” if appropriate
because of exchange or market procedures or can, in its sole discretion, use
weighted averages either on a daily basis or such longer period as complies with
Section 409A.

The Board has sole discretion to determine the Grant Date Fair Market Value for
purposes of the Plan, and all Awards are conditioned on the Participants’
agreement that the Board’s determination is conclusive and binding even though
others might make a different determination.





-  3  -




(c)        Duration of Options.  Each Option shall be exercisable at such times
and subject to such terms and conditions as the Board may specify in the
applicable Option agreement; provided, however, that no Option will be granted
with a term in excess of 10 years.

(d)        Exercise of Options.  Options may be exercised by delivery to the
Company of a notice of exercise in a form (which may be electronic) approved by
the Company, together with payment in full (in the manner specified in Section
5(e)) of the exercise price for the number of shares for which the Option is
exercised.  Shares of Common Stock subject to the Option will be delivered by
the Company as soon as practicable following exercise.

(e)        Payment Upon Exercise.  Common Stock purchased upon the exercise of
an Option granted under the Plan shall be paid for as follows:

(1)        in cash or by check, payable to the order of the Company;

(2)        except as may otherwise be provided in the applicable Option
agreement or approved by the Board, in its sole discretion, by (i) delivery of
an irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding or (ii) delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding;

(3)        to the extent provided for in the applicable Option agreement or
approved by the Board, in its sole discretion and subject to compliance with
applicable law, by delivery (either by actual delivery or attestation) of shares
of Common Stock owned by the Participant valued at their fair market value
(valued in the manner determined by (or in a manner approved by) the Board),
provided (i) such method of payment is then permitted under applicable law,
(ii) such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;

(4)        to the extent provided for in the applicable Nonstatutory Stock
Option agreement or approved by the Board in its sole discretion and subject to
compliance with applicable law, by delivery of a notice of “net exercise” to the
Company, as a result of which the Participant would receive (i) the number of
shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the fair market value of a share of
Common Stock (valued in the manner determined by (or in a manner approved by)
the Board) on the date of exercise;

(5)        to the extent permitted by applicable law and provided for in the
applicable Option agreement or approved by the Board, in its sole discretion, by
payment of such other lawful consideration as the Board may determine; or

(6)        by any combination of the above permitted forms of payment.





-  4  -




(f)        Limitation on Repricing.  Unless such action is approved by the
Company’s stockholders, the Company may not (except as provided for under
Section 9): (1) amend any outstanding Option granted under the Plan to provide
an exercise price per share that is lower than the then-current exercise price
per share of such outstanding Option, (2) cancel any outstanding option (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan covering the same or a different number of shares of Common Stock
and having an exercise price per share lower than the then-current exercise
price per share of the cancelled option, (3) cancel in exchange for a cash
payment any outstanding Option with an exercise price per share above the
then-current fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board), or (4) take any other
action under the Plan that constitutes a “repricing” within the meaning of the
rules of the Nasdaq Stock Market (“Nasdaq”).

6.         Stock Appreciation Rights

(a)        General.  The Board may grant Awards consisting of stock appreciation
rights (“SARs”) entitling the holder, upon exercise, to receive an amount of
Common Stock or cash or a combination thereof (such form to be determined by the
Board) determined by reference to appreciation, from and after the date of
grant, in the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b).  The date as of which such appreciation is
determined shall be the exercise date.

(b)        Measurement Price.  The Board shall establish the measurement price
of each SAR and specify it in the applicable SAR agreement.  The measurement
price shall not be less than 100% of the Grant Date Fair Market Value of a share
of Common Stock on the date the SAR is granted; provided that if the Board
approves the grant of an SAR effective as of a future date, the measurement
price shall be not less than 100% of the Grant Date Fair Market Value on such
future date.

(c)        Duration of SARs.  Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
SAR agreement; provided, however, that no SAR will be granted with a term in
excess of 10 years.

(d)        Exercise of SARs.  SARs may be exercised by delivery to the Company
of a notice of exercise in a form (which may be electronic) approved by the
Company, together with any other documents required by the Board.

(e)        Limitation on Repricing.  Unless such action is approved by the
Company’s stockholders, the Company may not (except as provided for under
Section 9): (1) amend any outstanding SAR granted under the Plan to provide a
measurement price per share that is lower than the then-current measurement
price per share of such outstanding SAR, (2) cancel any outstanding SAR (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan covering the same or a different number of shares of Common Stock
and having a measurement price per share lower than the then-current measurement
price per share of the cancelled SAR, (3) cancel in exchange for a cash payment
any outstanding SAR with a measurement price per share above the then-current
fair market value of a share of Common





-  5  -




Stock (valued in the manner determined by (or in a manner approved by) the
Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of Nasdaq.

7.         Restricted Stock; Restricted Stock Units

(a)        General.  The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase (in accordance with applicable law and the Award agreement) all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award.  The Board may also grant Awards
entitling the recipient to receive shares of Common Stock or cash to be
delivered at the time such Award vests (“Restricted Stock Units”) (Restricted
Stock and Restricted Stock Units are each referred to herein as a “Restricted
Stock Award”).

(b)        Terms and Conditions for All Restricted Stock Awards.  The Board
shall determine the terms and conditions of a Restricted Stock Award, including
the conditions for vesting and repurchase (or forfeiture) and the issue price,
if any.

(c)        Additional Provisions Relating to Restricted Stock.

(1)        Dividends.  Any dividends (whether paid in cash, stock or property)
declared and paid by the Company with respect to shares of Restricted Stock
(“Accrued Dividends”) shall be paid to the Participant only if and when such
shares become free from the restrictions on transferability and forfeitability
that apply to such shares.  Each payment of Accrued Dividends will be made no
later than the end of the calendar year in which the dividends are paid to
stockholders of that class of stock or, if later, the 15th day of the third
month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Stock.

(2)        Stock Certificates.  The Company may require that any stock
certificates issued in respect of shares of Restricted Stock, as well as
dividends or distributions paid on such Restricted Stock, shall be deposited in
escrow by the Participant, together with a stock power endorsed in blank, with
the Company (or its designee).  At the expiration of the applicable restriction
periods, the Company (or such designee) shall deliver the certificates no longer
subject to such restrictions to the Participant or if the Participant has died,
to his or her Designated Beneficiary.  “Designated Beneficiary” means (i) the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

(d)        Additional Provisions Relating to Restricted Stock Units.

(1)        Settlement.  Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall be entitled to receive from the Company such number of shares
of Common Stock or (if so provided in the





-  6  -




applicable Award agreement or otherwise determined by the Board) an amount of
cash equal to the fair market value (valued in the manner determined by (or in a
manner approved by) the Board) of such number of shares of Common Stock as are
set forth in the applicable Restricted Stock Unit agreement, or a combination
thereof.  The Board may, in its discretion, provide that settlement of
Restricted Stock Units shall be deferred, on a mandatory basis or at the
election of the Participant in a manner that complies with Section 409A of the
Code or any successor provision thereto, and the regulations thereunder
(“Section 409A”).

(2)        Voting Rights.  A Participant shall have no voting rights with
respect to any Restricted Stock Units.

(3)        Dividend Equivalents.  The Award agreement for Restricted Stock Units
may provide Participants with the right to receive an amount equal to any
dividends or other distributions declared and paid on an equal number of
outstanding shares of Common Stock (“Dividend Equivalents”).  Dividend
Equivalents shall be credited to an account for the Participant, may be settled
in cash and/or shares of Common Stock as set forth in the applicable Award
agreement, and shall be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid.

8.         Other Stock-Based Awards

(a)        General.  Other Awards of shares of Common Stock, and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based Awards”).  Such Other Stock-Based Awards shall
also be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled.  Other Stock-Based Awards may be paid in shares of Common
Stock or cash, as the Board shall determine.

(b)        Terms and Conditions.  Subject to the provisions of the Plan, the
Board shall determine the terms and conditions of each Other Stock-Based Award,
including any purchase price applicable thereto.

(c)        Dividend Equivalents.  The Award agreement for Other Stock-Based
Awards may provide Participants with the right to receive Dividend Equivalents. 
Dividend Equivalents shall be credited to an account for the Participant, may be
settled in cash and/or shares of Common Stock as set forth in the applicable
Award agreement, and shall be subject to the same restrictions on transfer and
forfeitability as the Other Stock-Based Awards with respect to which paid.

9.         Adjustments for Changes in Common Stock and Certain Other Events

(a)        Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under the Plan, (ii) the share counting rules set forth in Section 4(a),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and





-  7  -




per-share provisions and the measurement price of each outstanding SAR, (v) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board.  Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b)        Reorganization Events.

(1)        Definition.  A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(2)        Consequences of a Reorganization Event on Awards Other than
Restricted Stock.

(A)       In connection with a Reorganization Event, the Board may take any one
or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Restricted Stock on such terms as the Board
determines (except to the extent specifically provided otherwise in an
applicable Award agreement or another agreement between the Company and the
Participant): (i) provide that such Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unvested and/or unexercised
Awards will terminate immediately prior to the consummation of such
Reorganization Event unless exercised by the Participant (to the extent then
exercisable) within a specified period following the date of such notice,
(iii) provide that outstanding Awards shall become exercisable, realizable, or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to Participants with respect to each Award held by a Participant equal
to (A) the number of shares of Common Stock subject to the vested portion of the
Award (after giving effect to any acceleration of vesting that occurs upon or
immediately prior to such Reorganization Event) multiplied by (B) the excess, if
any, of (I) the Acquisition Price over (II) the exercise, measurement or
purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, (v) provide that, in connection with a
liquidation or





-  8  -




dissolution of the Company, Awards shall convert into the right to receive
liquidation proceeds (if applicable, net of the exercise, measurement or
purchase price thereof and any applicable tax withholdings) and (vi) any
combination of the foregoing.  In taking any of the actions permitted under this
Section 9(b)(2), the Board shall not be obligated by the Plan to treat all
Awards, all Awards held by a Participant, or all Awards of the same type,
identically.

(B)       Notwithstanding the terms of Section 9(b)(2)(A), in the case of
outstanding Restricted Stock Units that are subject to Section 409A: (i) if the
applicable Restricted Stock Unit agreement provides that the Restricted Stock
Units shall be settled upon a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i), and the Reorganization Event
constitutes such a “change in control event”, then no assumption or substitution
shall be permitted pursuant to Section 9(b)(2)(A)(i) and the Restricted Stock
Units shall instead be settled in accordance with the terms of the applicable
Restricted Stock Unit agreement; and (ii) the Board may only undertake the
actions set forth in clauses (iii), (iv) or (v) of Section 9(b)(2)(A) if the
Reorganization Event constitutes a “change in control event” as defined under
Treasury Regulation Section 1.409A-3(i)(5)(i) and such action is permitted or
required by Section 409A; if the Reorganization Event is not a “change in
control event” as so defined or such action is not permitted or required by
Section 409A, and the acquiring or succeeding corporation does not assume or
substitute the Restricted Stock Units pursuant to clause (i) of Section
9(b)(2)(A), then the unvested Restricted Stock Units shall terminate immediately
prior to the consummation of the Reorganization Event without any payment in
exchange therefor.

(C)       For purposes of Section 9(b)(2)(A)(i), an Award (other than Restricted
Stock) shall be considered assumed if, following consummation of the
Reorganization Event, such Award confers the right to purchase or receive
pursuant to the terms of such Award, for each share of Common Stock subject to
the Award immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

(3)        Consequences of a Reorganization Event on Restricted Stock.  Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company with respect to
outstanding Restricted Stock shall inure to the benefit of the Company’s
successor and shall, unless the Board determines otherwise, apply to the cash,
securities or other property which the Common Stock was converted into or
exchanged for pursuant to such Reorganization Event in the same manner and





-  9  -




to the same extent as they applied to such Restricted Stock; provided, however,
that the Board may provide for termination or deemed satisfaction of such
repurchase or other rights under the instrument evidencing any Restricted Stock
or any other agreement between a Participant and the Company, either initially
or by amendment.  Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Restricted Stock or
any other agreement between a Participant and the Company, all restrictions and
conditions on all Restricted Stock then outstanding shall automatically be
deemed terminated or satisfied.

10.       General Provisions Applicable to Awards

(a)        Transferability of Awards.  Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order,
and, during the life of the Participant, shall be exercisable only by the
Participant; provided, however, that, except with respect to Awards subject to
Section 409A, the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act of 1933, as amended, for the
registration of the sale of the Common Stock subject to such Award to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award.  References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.  For the avoidance of doubt,
nothing contained in this Section 10(a) shall be deemed to restrict a transfer
to the Company.

(b)        Documentation; Press Release.  Each Award shall be evidenced in such
form (written, electronic or otherwise) as the Board shall determine.  Each
Award may contain terms and conditions in addition to those set forth in the
Plan.  Following the grant of an Award hereunder, if the Company is required by
law or Nasdaq listing rules to disclose in a press release the material terms of
the grant, the number of shares involved, and/or the identity of the
Participant, each Participant, by accepting the Award, consents to the
foregoing.

(c)        Board Discretion.  Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award.  The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

(d)        Termination of Status.  The Board shall determine the effect on an
Award of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights, or receive any benefits, under an
Award.





-  10  -




(e)        Withholding.  The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award.  The Company may elect to satisfy the
withholding obligations through additional withholding on salary or wages.  If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations.  Payment of withholding obligations is due before the Company will
issue any shares on exercise, vesting or release from forfeiture of an Award or
at the same time as payment of the exercise or purchase price, unless the
Company determines otherwise.  If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their fair market value (valued in the manner
determined by (or in a manner approved by) the Company); provided, however,
except as otherwise provided by the Board, that the total tax withholding where
stock is being used to satisfy such tax obligations cannot exceed the Company’s
minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income) except that, to the
extent that the Company is able to retain shares of Common Stock having a fair
market value (determined by, or in a manner approved by, the Company) that
exceeds the statutory minimum applicable withholding tax without financial
accounting implications or the Company is withholding in a jurisdiction that
does not have a statutory minimum withholding tax, the Company may retain such
number of shares of Common Stock (up to the number of shares having a fair
market value equal to the maximum individual statutory rate of tax (determined
by, or in a manner approved by, the Company)) as the Company shall determine in
its sole discretion to satisfy the tax liability associated with any Award. 
Shares used to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

(f)        Amendment of Award.  Except as otherwise provided in Sections 5(f)
and 6(e) with respect to repricings, the Board may amend, modify or terminate
any outstanding Award, including but not limited to, substituting therefor
another Award of the same or a different type and changing the date of exercise
or realization; provided that no amendment that would require stockholder
approval under the rules of Nasdaq may be made effective unless and until the
Company’s stockholders approve such amendment.  The Participant’s consent to
such action shall be required unless (i) the Board determines that the action,
taking into account any related action, does not materially and adversely affect
the Participant’s rights under the Plan or (ii) the change is permitted under
Section 9.

(g)        Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and





-  11  -




delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h)        Acceleration.  The Board may at any time provide that any Award shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.

11.       Miscellaneous

(a)        No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award by virtue of the adoption of the Plan, and
the grant of an Award shall not be construed as giving a Participant the right
to continued employment or any other relationship with the Company.  The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

(b)        No Rights As Stockholder; Clawback.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.  In
accepting an Award under the Plan, the Participant agrees to be bound by any
clawback policy that the Company has in effect or may adopt in the future.

(c)        Effective Date.  The Plan shall become effective on the date on which
it is adopted by the Board.  It is expressly intended that approval of the
Company’s stockholders not be required as a condition to the effectiveness of
the Plan, and the Plan’s provisions shall be interpreted in a manner consistent
with such intent for all purposes.

(d)        Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time, provided that no amendment that would
require stockholder approval under the rules of Nasdaq may be made effective
unless and until the Company’s stockholders approve such amendment.  Unless
otherwise specified in the amendment, any amendment to the Plan adopted in
accordance with this Section 11(d) shall apply to, and be binding on the holders
of, all Awards outstanding under the Plan at the time the amendment is adopted,
provided the Board determines that such amendment, taking into account any
related action, does not materially and adversely affect the rights of
Participants under the Plan.

(e)        Authorization of Sub-Plans (including for Grants to non-U.S.
Employees). The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions.  The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable.  All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.





-  12  -




(f)        Compliance with Section 409A.  Except as provided in individual Award
agreements initially or by amendment, if and to the extent (i) any portion of
any payment, compensation or other benefit provided to a Participant pursuant to
the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and
(ii) the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i), in each case as determined by the Company in accordance with
its procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A) (the “New Payment Date”), except as Section 409A may then permit.  The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not satisfy
the conditions of that section.

(g)        Limitations on Liability.  Notwithstanding any other provisions of
the Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company.  The Company will indemnify and hold harmless each director,
officer, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

(h)        Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than the State of Delaware.

* * * * *

-  13  -

